Per Curiam.

R.C. 3345.17 provides, in part:
“All property, personal, real or mixed of the boards of trustees * * * of the state universities * * * held for the use and benefit of any such institution, which is used for the support of such institution, is exempt from taxation so long as such property is used for the support of such university or college.” Appellant challenges the BTA’s decision that the half-acre parcel is exempt under R.C. 3345.17 because appellee leases it to individuals who are “not connected with the university for use as a private residence, the rent or income from which is used by the university to meet its general operating expenses.”
We note at the outset that appellant bases his challenge on only the use of the house and yard for rental. Yet, the BTA found that this property supported the university in two additional ways: (1) as a control zone for the university airport; and (2) by providing expanded facilities for the university’s College of Agriculture. We concur in this finding of the BTA.
“Support” is a common word which does not require extraordinary construction. See R.C. 1.42. There is ample evidence in the record which leads to the conclusion that this half-acre parcel was a small part of a seventy-eight acre acquisition which was intended to and does further teaching and research in aviation and agriculture. Property used for academic purposes is certainly “used for the support of” the university.
Appellant, however, challenges only the rental of this property which, the record indicates, was a secondary use. Retaining the house avoids the additional cost of demolition. Maintaining the house and yard creates other expenses, which the rental income helps offset, and comports with the university’s policy of not allowing a building to remain vacant.
Therefore, we hold that this half-acre parcel is exempt from real property tax, because appellee holds the property for the use and benefit of the Ohio State University and in support of the academic mission of the Department *175of Aviation and Aeronautical and Astronautical Engineering and the College of Agriculture.1
Accordingly, we affirm the decision of the Board of Tax Appeals.

Decision affirmed.

Sweeney, Locher, Holmes and C. Brown, JJ., concur.
Celebrezze, C.J., W. Brown and J.P. Celebrezze, JJ., dissent.

 As a result of our holding that appellee’s use of this property is exempt from real property taxes under R.C. 3345.17, we need not pass upon appellant’s challenge to the BTA’s conclusion that this property also qualifies for exemption under R.C. 5709.07.